Dismissed w.o.j. and Opinion Filed December 6, 2017




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01370-CV

                          IN RE DANIEL J. PATTERSON, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F98-49486-HU

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Myers, and Boatright
                                   Opinion by Justice Myers
       Before the Court is relator’s petition for writ of habeas corpus pursuant to article 11.07 of

the Texas Code of Criminal Procedure. Only the Texas Court of Criminal Appeals has writ

jurisdiction in final, post-conviction felony proceedings. TEX. CODE CRIM. PROC. art. 11.07(3)

(West 2015). Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
171370F.P05